DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iha et al. (US. Pat: 9,803,821 B2) in view of Taudt et al. (US. Pub: 2018/0128443 A1).  
Regarding claim 1, Iha discloses (in at least figs. 1 and 2) a light guide (3) for vehicles that guides light from a light source (1) toward a projection lens (2), comprising: an incident surface (3a) on which light from the light source (1) is incident; a reflective surface (3d) that reflects light incident from the incident surface (3a); and an exit surface (3g) that outputs light reflected on the reflective surface (3d).
Iha does not expressly disclose the reflective surface includes, on at least a part thereof, a light diffusing part where at least either one of a plurality of convex parts and a plurality of concave parts that diffuse light are formed.
Taudt discloses (in at least figs. 7 and 10) a reflective surface includes on at least a part thereof, a light diffusing part (25) where at least either one of a plurality of convex parts and a plurality of concave parts that diffuse light are formed for the benefit of improving the light homogeneity of the device ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the reflective surface of Taudt includes, on at least a part thereof, a light diffusing part where at least either one of a plurality of convex parts and a plurality of concave parts that diffuse light are formed in the device of Iha for the benefit of improving the light homogeneity of the device ([0043]).
Regarding claim 2, Iha as modified by Taudt discloses (in at least figs. 7 and 10-11) the light diffusing part (25) is formed on the reflective surface for forming a hot zone of a light distribution pattern irradiated from the projection lens (2).
Regarding claim 3, Taudt discloses (in at least figs. 7 and 10-11) the light diffusing part is connected in such a way that the convex part or the concave part, and a portion adjacent to the convex part or the concave part are formed to be a smooth continuous surface (see fig. 10).
Regarding claim 4, Taudt discloses (in at least figs. 7 and 10-11) the light diffusing part (25) is formed on at least a part between an intersection between a central axis of light emitted from the light source and the reflective surface (see fig. 7), and an intersection between a line along a half-value angle of light emitted from the light source (100) and the reflective surface.

Regarding claim 8, Iha discloses (in at least figs. 1 and 2) the exit surface includes an upper end disposed in the vicinity of a focal point of the projection lens in a vertical direction (see at least figs. 1 and 2), and a lower end disposed closer to the projection lens (2) than the upper end.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (US. Pub: 2012/0275173 A1) in view of Taudt et al. (US. Pub: 2018/0128443 A1).
Regarding claim 1, Hamm discloses (in at least fig. 17) a light guide (120) for vehicles that guides light from a light source toward a projection lens (140), comprising: an incident surface (124) on which light from the light source (132) is incident; a reflective surface (126) that reflects light incident from the incident surface (see fig. 17); and an exit surface (128) that outputs light reflected on the reflective surface (see fig. 17).
Hamm does not expressly disclose the reflective surface includes, on at least a part thereof, a light diffusing part where at least either one of a plurality of convex parts and a plurality of concave parts that diffuse light are formed.
Taudt discloses (in at least figs. 7 and 10) a reflective surface includes on at least a part thereof, a light diffusing part (25) where at least either one of a plurality of convex parts and a plurality of concave parts that diffuse light are formed for the benefit of improving the light homogeneity of the device ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the reflective surface of Taudt includes, on at least a part thereof, a light diffusing part where at least either one of a plurality of convex parts and a plurality of concave parts that diffuse light are formed in the device of Iha for the benefit of improving the light homogeneity of the device ([0043]).
Regarding claim 5, Hamm as modified by Taudt discloses (in at least fig. 17 Hamm and figs. 7 and 10 Taudt) a plurality of the incident surfaces (124) are formed side by side along left and right directions of a vehicle in association with each of a plurality of the light sources (132) disposed side by side along the left and right directions, the exit surface (128) includes a central exit surface (see fig. 17) 
Regarding claim 6, Hamm discloses (in at least figs. 17 and 18) a plurality of light guide parts (120) extending from the incident surface and including the reflective surface (see figs. 17 and 18), and a merging part where the plurality of light guide parts merge (see fig. 18), wherein the central exit surface and the lateral exit surface are integrally formed on an end surface of the merging part on a side of the projection lens (140).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See the list in the PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875